 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBerk-TekInc.andUnited Steelworkers of America,AFL-CIO-CLC. Case 4-CA-1596210 August 1987DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 24 March 1987 Administrative Law JudgeDavid S. Davidson issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel filed a brief in re-sponse to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe, National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that,the Respondent, Berk-Tek,Inc.,Reading and New Holland, Pennsylvania, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT create the impression that we arekeeping your activities under surveillance.-WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the -exer-cise of the rights guaranteed you by Section 7 ofthe Act.BERK-TEK, INC.Bruce G. Conley, Esq.,for the General Counsel.Neal Haber, Esq. (Moss and Boris),of New York, NewYork, for the Respondent.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge.UnitedSteelworkersofAmerica,AFL-CIO-CLC(Union) filed the charge in this case on 15 July 1986.1The complaint issued on 28 August. The case was heardat Philadelphia, Pennsylvania, on 12 January 1987. Theissues are whether Berk-Tek, Inc. (Respondent) violatedSection 8(a)(1) of the National Labor Relations Act bycreating an impression of surveillance of union activities,telling an employee to stop distributing union materials,telling an employee that the Union could cause "trou-ble," threatening plant closure and loss of jobs if the em-ployees chose union representation, soliciting employeecomplaints and grievances, interrogating an employee,and threatening reprisals.2On the entire record, including my observation of thewitnesses, and after consideration of the briefs filed bythe parties,3 I make the followingFINDINGS OF FACTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection1.JURISDICTIONRespondentmanufactures and distributes insulatedwire products. It has facilities at new Holland and Read-ing,Pennsylvania, from which it sells and ships goodsvalued in excess of $50,000 directly to points outsidePennsylvania.Respondent admits, and I find, that Re-spondentisanemployer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.iAll dates which follow are in 1986 unless otherwise indicated2 In its answer, Respondent alleged as an affirmative defense that thecharge was inadequate to support the allegations of the complaint Afterthe answer was filed, the Union filed an amended charge based on theevents that are alleged in the complaint Respondent has not pressed itsaffirmative defense further3Following the close of the hearing counsel for the General Counselalso filed a motion to correct transcript, which has not been opposed Asthe corrections sought are warranted, the motion is granted, and the cor-rections are made285 NLRB No. 43 BERK-TEK, INCiI.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe resolution of the issues in this case depends large-ly on the resolution of the credibility issues raised by thetestimonyAll the allegations are based on the testimonyof one witness for the General Counsel, Robert Reber,concerning two conversations with Respondent's Read-ing plant manager,John Gibson. Gibson, supported byReading Manufacturing Manager Tom Anater, testifiedto a substantially different version of the first of the con-versations.Gibson denied that the second conversationoccurred.With the exceptions noted below, I findReber's testimony too flawed for reliance and have cred-itedGibson.One cannot expect Reber to have remembered the en-tirety of a 20- to 30-minute conversation with Gibson,but his memory was shown to be particularly poor.What he testified to could have been only a small por-tionof the conversation. His testimony about details con-cerningthe shift he was working on at the time of theconversation, the circumstances under which he was so-licited by another employee and signeda unioncard, andhis own union activities was characterized by vacillationand inconsistency. Even after being shown his timecardand having his recollection probed, his memory re-mained notably weak.Gibson's testimony, however, was also not entirelyconvincing. Thus, it was inconsistent in one material re-spectwith his affidavit, was accompanied by consider-able self-serving explanation, and was not supported inall respects by Anater's version. Nevertheless, it was onthe whole more persuasive than Reber's.Bearing in mindthat the burden is on the General Counsel to establishthe allegations of the complaint by a preponderance ofthe credible evidence, I have in themainresolved credi-bility conflicts against the General Counsel'switness.In early June an organizing campaign had started atRespondent's Reading plant It culminated in the filing ofa petition on 23 June seeking representation for a unit ofemployees at Respondent's New Holland and Readingplants.On 10 June, at the request of a fellow employee,Reber signed a union authorization card and agreed tohand out union materials to other employees. On 13June,Anater asked Reber to accompany him to Gibson'soffice to talk with Gibson.Gibson told Reber that he had information that Reberwas handing out union cards at the plant 4 Reber asked4Reber so testifiedAccording to Gibson, he called Reber into hisoffice because Reber was in danger of losing his job due to poor attend-ance, because Reber had shown a negative attitude at a group meetingthe previous week, and because Gibson received reports from ProductionSupervisor Schrader and Anater that Reber had harassed another em-ployee about the Union while she was at work Anater testified that themeeting was called because of Reber's attendance and the employee'scomplaint ofharassmentAccording to Anater, Gibson opened the meet-ing by stating that he had received a complaint that a second-shift em-ployeewas being harassed about joining the UnionAccording toGibson, he told Reber that he wanted to discuss his attendance problem,his attitude demonstrated at the recent meeting,and the complaint he hadreceived that he had harassed an employee about union activityOn cross-examination, Gibson conceded that in an affidavit he gaveduring the investigation of this case, he stated, "I told him I was awarehe had been discussing the pros and cons of the union with coworkers,"301ifGibson was accusing him of anything. Gibson repliedthat they were not accusing him but wanted to speak tohim about it. Reber said that his only discussions abouttheUnion were general and not on company time.Gibson said that Reber had the right during breaktimesto discuss the Union and hand out literature in the cafe-teria and parking lot, but that it was against companypolicy for him to do it on company time Gibson saidthat he had hoped Respondent could work with employ-ees and solveits internalproblems without a third party.Gibson asked Reber if he was having any problems.5Reber said that he felt that the employees should getmore money Gibson replied that if the Union came ineverything would be negotiable and there would be noguarantees.Gibson also said that the Union would defi-nitelywant monthly dues. Gibson then told Reber thatafter he became manager they had initiated a successfulincentive system in the array department that allowedproductive employees to increase their wages. Gibsonsaid that they were working on an incentive system forthe braiding department where Reber worked. Gibsonpointed out that it would give Reber an opportunity toincrease his wages but that there would be no guaranteedincrease since it would depend on his productivity.Gibson asked Reber if there were other reasons whyhe had a negative attitude, Reber replied that he feltcommunicationswere very poor between managementand the workers. Gibson said that he felt communica-tions had gotten much better since he became plant man-ager,pointing to increased meetings with employees.Gibson also told Reber that he felt he had made a mis-take in trying to consolidate the second and third shifts,which he had announced about a week before at a teammeeting where Reber had exhibited displeasure Gibsonsaid that because of increased orders they would have togo back to a three-shift operation, and added that if hehad known how badly the change would upset the em-ployes he would not have suggested it.Gibson also discussed overtime and said that with busi-nesspicking up he hoped Reber would be more recep-tive to requests to work overtime. Reber said he reallydid not want to and that it was a little too much for him.and that it did not say that he told Reber he had received a complaintabout harassmentAlthough Respondent argues in support of Gibson'scomplaint, I find the portion of Reber's testimony relied on at worst am-biguous and not contradictory of his initial testimony I find further thatthe conflict between Gibson's testimony and his affidavit is material andsignificant It is highly unlikely that his testimonial version is more accu-rate thanhis earlier affidavitAccordingly, I credit neither Gibson norAnater in this regard but credit Reber whom the affidavit in substancecorroborates5Reber testified that a discussion of wage increases was introduced bythis question from GibsonGibson testified that Reber introduced thetopic after Gibson stated his hope that they could resolve problems with-ough a third party However, later Gibson testified that he asked Reber"if there were other reasons why he had what I felt to be a negative atti-tude, that would also cause attendance problems," suggesting that the dis-cussion of wages was also mtiated by a question from Gibson On cross-examination,Gibson conceded that after his third-partystatement, heasked Reber for his input on what the problems would be, adding "withregard to his attendance and attitude problems " I find that Gibson'squestion initiated the discussion, as Reber testified, and even if Gibson re-lated the question to Reber's attitude, this was the first mention of a neg-ative attitude in a conversation that until then was concerned solely withReber's union activity I have credited Reber in this regard 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnater reminded Reber thatat anearliermeeting withall the braider operators he asked all of them to workmore overtime. Anater said that Reber was renegingfrom a promise that he made then. Gibson then said thatthe financial condition of the Company was looking verygood and that they had made a good recovery in thequarter that had ended in March.Gibson said that he had a particular management stylethat meantdealingwith people one on one, Reber couldcommunicate with anyone inmanagement,and Gibsonhad seen a change in the people above him as well. Withreference to Respondent's owner, Gibson said that hehad been through hard times before but that Gibson feltthat he really cared for- the employees because he waswealthy and could have closed or sold the business.Gibson asserted that he was continuing the business be-cause he truly cared for the people working there.Finally,Gibson referred to Reber's attendance recordand told Reber that under a point system in effect no onehad accumulated points as quickly or had as many pointsas he. Gibson encouraged him to turn around his attend-ancebecause they needed him there to help meet cus-tomer demands. Reber nodded affirmatively, and themeeting ended.According to Reber,inmid-June Gibson came to hisworkstation andasked him if he was handing out anymore of that "stuff," Reber answered negatively, andGibson said that was good because it would just get himin trouble. He testified that Gibson then asked him if hewanted to work,any more overtime. Reber volunteeredto come in 2 hours early, and Gibson agreed. Gibsondenied that any such conversation occurred. In additionto thereasonsdiscussed above for discrediting Rebergenerally,Respondent contends that this testimonyshould be discredited because the noise level in the plantmade itimpossible for this conversation to have occurredin normal tonesas described by Reber. I have not cred-itedReber for' these reasons and the additional reasonthat this testimony portrays the second conversation as asequel to Reber's versionof the first conversation, whichI have largely discredited.B. Concluding FindingsThe General Counsel contends that Gibson's statementhe had information that he was handing out union au-thorization cards created the impression that Reber'sunion activities wee under surveillance. I agree. Gibsondid not disclose his source or how he received the infor-mation he referred to. Although Gibson had been toldthat an employee complained about being solicited byReber during working time, there is no evidence thatReber carried on union activities in the plant in plainview or otherwise openly engaged in union activities.Indeed, there is no evidence that there was any opencampaigning for the Union at this time.Respondent's defense to this allegation rests on the as-sumption that Gibson would be credited that he openedthe conversation by referring to the employee complaintabout Reber's conduct. As I have not credited that por-tion of Gibson's testimony, I find that Respondent violat-ed Section 8(a)(1) of the Act by creating the impressionthat Reber's activities were under surveillance.CaliforniaDental Care,272 NLRB 1153, 1165 (1984).The General Counsel contends that Respondent alsoviolated the Act by telling Reber to stop distributingunioncards and materials completely.However, thecredited testimony establishes that Gibson did no morethan describe the prohibition on union activity duringworking time contained in Respondent's no-solicitationrule.The rule itself is not challenged by the complaint,and I find that Gibson's statements concerning Reber'srights to solicit in the plant did not violate Section8(a)(1) of the Act. Similarly, as I have credited Gibson'sdenial that he told Reber the Union could cause troublefor the employees or threatened that the plant mightclose and employees lose their jobs, I find no violation ofthe Act based on those allegations of the complaint.The final allegation of the complaint based on the 13June meeting is that Respondent violated the Act by so-licitingReber's grievances and complaints thereby prom-ising him increased benefits and improved terms and con-ditions of employment.I agree that Gibson solicited Reber's grievances andcomplaints. Although Gibson sought to relate this solici-tation to what he described as a negative attitude demon-strated by Reber at a group meeting a week earlier, An-ater's testimony makes no reference to that demonstra-tion as a reason for the 13 June meeting, and I find thatGibson spoke only generally of Reber's attitude withoutrelating it to the group meeting dealing with shiftchanges. I find that in the context of the reference toReber's union activities at the opening of the meetingandGibson's statement that he believed Respondentcould solve its problems without a third party, it wasreasonable for Reber to infer that the attitude referred toby Gibson was support for the Union. However, I donot find that Gibson in response to Reber promised anybenefits that had not already been announced to employ-ees.The General Counsel contends that when Reber ex-pressed a desire for more money and for better commu-nication between management and employees, Gibsonpromised to implement an incentive pay system inReber's department and to improve communications.As to the incentive plan for the braiding department,the evidence is in dispute whether Reber had beenpresent at a group meeting when the matter had beendiscussed previously, but the evidence is uncontradictedthat before the 13 June meeting in Gibson's office thematter had been discussed at group meetings and in in-formal discussion with employees.Whether Reber waspersonally aware of Respondent's plans to extend the in-centive system to the braiding department, Respondenthad planned to do so, had instructed Anater to develop aplan for instituting an incentive system in that depart-ment, and had made its intentions known to employees.With respect to communications, the evidenceis againuncontradicted that after Gibson became plantmanager,he institutedteammeetings between members of manage-ment and employees at unfixed, but frequent, intervalsfor the purpose of discussing business activity, the cli- BERK-TEK, INCmate, needs, and problems individuals were having.6When Gibson responded to Reber, he referred to thechanges that had already occurred, stating that commu-nications had improved and were continuing to improve.Whether solicitation of employee grievances during aunion campaign violates the Act, depends on whetherthe solicitation is accompanied by direct or impliedpromises to remedy grievances expressed in response tothe solicitation.'When an employer merely refers tochanges already made or improvements previously an-nounced or promised, there is no violation of the Act.Here in discussing wages Gibson merely referred toplans already generally made known to employees to de-velop and implement an incentive plan for the braidingdepartment similar to the plan in effect in the array de-partment.Gibson made no promise to guarantee thatReber would earn more and made no promise that wentbeyond what had already been discussed.In discussing communications,Gibson similarly re-ferred to changes that he had already placed in effect.The only question is whether in stating that communica-tions would continue to improve Gibson went beyond adescription of the changes that had already occurred. Ifind that he did not. Gibson gave no specifics about any-thing he planned to introduce to improve communicationother than what was already in progress. Rather than apromise of new initiatives, I find that Gibson's statementisreasonably understood to mean over the long termcontinuing to improve communication between manage-ment and employees.Accordingly, I find that Gibson's solicitation ofReber's grievances was not accompanied by express orimplied promises to institute action to remedy them andthat Gibson's statements in this regard did not violate theAct.As I have not credited Reber's testimony concerningtheallegedsecond conversation between him andGibson, I find no violation of the Act based on it.CONCLUSIONS OF LAW1.Respondent Berk-Tek, Inc. is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.By creating the impression that the union activity ofan employee was being kept under surveillance, Re-spondent engaged in unfair labor practices affecting com-9Gibson, Anater, and Schrader all so testifiedWhile Reber testifiedthat he attended only one such meeting, their testimony as to occurrenceand increasing frequency of team meetings after Gibson became plantmanager is unchallenged7Cartridge Actuated Devices,282 NLRB 426 (1986)303merce within the meaning of Section 8(a)(1) and Section2(6) and (7) of the National Labor Relations Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices,I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Although the General Counsel has requested that theOrder include a visitatorial clause, under the circum-stances of this case I find that a visitatorial clause is notneeded.See,e.g.,H.TreffingerRepair Services,281NLRB 516(1986).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent, Berk-Tek, Inc., Reading, Pennsylva-nia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Creating the impression that the union activities ofemployees are being kept under surveillance.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Reading, Pennsylvania facility, copies ofthe attached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Director forRegion 4, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objectionsto them shallbe deemed waived forallpur-poses9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "